Citation Nr: 0734174	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-10 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability due to alcoholism.

3.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel



INTRODUCTION

The veteran had active duty from March 1960 to May 1970 and 
from August 1972 to March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). In his March 2004 substantive appeal, the veteran 
requested a Board hearing at the RO; however, in March 2007 
correspondence, the veteran's representative indicated that 
the veteran could not attend the scheduled hearing and that 
he wanted his case to "go on to the BVA and be decided." 
The Board interprets this document as indicating that the 
veteran is withdrawing his request for a Board hearing at the 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Turning first to the issue of entitlement to service 
connection for PTSD, the Board notes that in the September 
2007 Informal Hearing Presentation, the veteran's 
representative requested a new VA examination based on his 
allegation that the May 2003 VA examination of record was 
inadequate because the examiner's qualifications were unclear 
and the allegation that the examiner did not conduct any 
"psychological or clinic tests."  The RO did try to 
schedule the veteran for another VA examination in July 2004 
at the VA Medical Center (VAMC) in Butler but the veteran 
refused an examination at that location and requested an 
examination at the VAMC in Pittsburgh. The RO scheduled an 
examination at the VAMC in Pittsburgh but the record reflects 
that the veteran failed to report for the examination and 
failed to provide a reason for his absence. 

With respect to the veteran's representative's allegations as 
to the adequacy of the May 2003 VA examination, the Board 
finds that although the examiner's qualifications are not 
expressly stated, the record does not indicate that the 
examiner was unqualified, i.e. had no medical training or 
expertise, in order to conduct the examination and provide an 
etiology opinion.  Moreover, contrary to the veteran's 
representative's allegations that no psychological or 
clinical tests were conducted, the examination report clearly 
reflects that the examiner conducted a mental status 
examination.  

Nevertheless, the Board does find that a new VA examination 
is necessary with respect to the issue of entitlement to 
service connection for PTSD because the May 2003 examination 
report does not reflect that the examiner reviewed the 
veteran's c-file. This is particularly important because 
private and VA medical records from 1980 reflect a diagnosis 
of "chronic post stress disorder." Because it has long been 
held that the statutory duty to assist requires a thorough 
and contemporaneous medical examination, especially in cases 
where there exists ambiguities and uncertainties relative to 
the claimed disorder, the Board must remand the claim for 
clarification. See Shipwash v. Brown, 8 Vet. App. 218, 222 
(1995); see 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.).

However, the Board stresses to the veteran that "[t]he duty 
to assist is not always a one-way street. If a [claimant] 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the punitive evidence [,]" Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). The veteran is also 
hereby advised that when a claimant fails, without good 
cause, to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655(b).  

Turning to the issue of a psychiatric disability due to 
alcoholism, the veteran's representative argues in his March 
2007 Informal Hearing Presentation that the veteran "self-
medicates with alcohol in order to escape from his PTSD 
symptoms." In Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 
Feb. 2, 2001), the United States Court of Appeals for the 
Federal Circuit held that 38 U.S.C.A. §  1110 (which 
generally forbids compensation for disabilities resulting 
from alcohol and drug abuse), when read in light of its 
legislative history, did not preclude a veteran from 
receiving compensation for alcohol or drug-related 
disabilities secondary to a service-connected disability. 
Thus, if PTSD is found on examination, the Board finds that a 
VA examination is necessary to address the issue of whether 
or not the veteran's documented alcohol abuse/alcoholism is 
either caused by or a symptom of PTSD.

Lastly, with respect to the issue of entitlement to service 
connection for a neck disability, the Board notes that the 
veteran has at least one complaint of neck pain in service 
and a May 2003 VA muscles examination report shows a current 
diagnosis of degenerative joint disease of the cervical spine 
(but does not address the etiology of the current 
disability). Additionally, there is competent medical 
evidence from the 1980s documenting cervical spine complaints 
and diagnoses. In short, there is evidence of inservice 
complaints and a current diagnosis with some evidence 
indicating continuity of symptomatology. As such, the Board 
finds that a VA examination addressing the etiology of the 
veteran's current neck disability is necessary. McLendon v. 
Nicholson, 20 Vet.App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. The RO should furnish the claims file 
to the examiner who wrote the May 2003 VA 
PTSD examination report and request that 
he review the file (with particular 
attention paid to the VA and private 
hospital treatment records from the 1980s 
which note PTSD) and provide an opinion 
as to whether or not the veteran 
currently meets the diagnostic criteria 
for a PTSD diagnosis. If PTSD is found, 
the examiner should be asked to provide 
an opinion as to whether the veteran's 
document alcoholism/alcohol abuse is 
caused by, or a symptom or manifestation 
of, PTSD. The examiner should be asked to 
furnish a detailed rationale for all 
opinions expressed. See generally 38 
C.F.R. § 4.2. 

2. If the examiner who wrote the May 
2003 VA PTSD examination report is 
unavailable, the RO should seek an 
opinion from another psychologist or 
psychiatrist. The opinion must be based 
on a review of the entire claims file 
and contain a rationale.

3. The RO should arrange for the veteran 
to undergo a VA examination to determine 
the etiology of his current cervical 
spine disability. The opinion must be 
based on a review of the entire claims 
file and contain a rationale.

4. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the RO should review 
the record, to include all evidence 
received since the September 2006 
supplemental statement of the case, and 
readjudicate the claims for service 
connection. If any benefit sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



